United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Larkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1119
Issued: March 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 12, 2018 appellant, through counsel, filed a timely appeal from a March 30, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted factors of her federal employment.
FACTUAL HISTORY
On April 7, 2016 appellant, then a 49-year-old mail processor, filed an occupational disease
claim (Form CA-2) alleging that, while working as a flat sorter operator in an unrestricted-duty
capacity from 2007 until July 2015, she developed lumbar, cervical, bilateral wrist, shoulder, and
lower extremity conditions as a result of her repetitive federal employment duties. She reported
that repetitive lifting, feeding of mail, and reaching up to six feet to pull mail out of equipment and
containers caused multiple injuries. Appellant noted that she first became aware of her claimed
conditions on June 6, 2015 and of their relationship to her federal employment on
September 24, 2015. On the reverse side of the claim form, appellant’s supervisor W.J. indicated
that she was first notified of the alleged injury on April 7, 2016. W.J. reported that appellant had
been placed on light duty beginning July 6, 2015 and that the employing establishment would be
challenging the claim.
In an accompanying April 7, 2016 narrative statement, appellant reported that she was a
mail processing clerk and had worked at the employing establishment since January 4, 1997. She
initially worked as an automation clerk from 1998 through February 7, 2001, when she injured her
back while sweeping mail. Appellant filed a claim for the February 7, 2001 injury, assigned
OWCP File No. xxxxxx604 and accepted the condition of lumbosacral sprain.4 She reported that
she was off work for six weeks and was then placed on limited duty, working manual distribution
for four to six hours per day. Appellant returned to full unrestricted duty later in 2007 when she
took a new bid as a flat sorter operator. She worked unrestricted duty as a flat sorter operator until
July 6, 2015 when she began to experience pain in her lower back, left side of her neck and
shoulder, and right leg. On July 6, 2015 appellant sought treatment with her treating physician
who restricted her to standing no more than four hours per day, lifting no more than 10 pounds,
and use of a straight back chair. Based on her medical restrictions, she was assigned to work four
hours of manual letter size and four hours of flat sorter machine. However, appellant’s neck and
back conditions continued to worsen. She described her employment duties as a flat sorter
operator, which entailed repetitively pressing console buttons and fixing flats that were processing
improperly. Appellant reported that she corrected approximately 25 pieces of mail every hour and
spent about one hour total clearing out 20 to 25 jams that would occur throughout the course of
her day. She further reported four hours of pressing buttons daily and two hours spent fixing the
direction of the flats. As such, appellant would press the buttons approximately 180 times each
hour and 720 times daily. She explained that the constant standing exacerbated her prior back
injury and that her neck and shoulder were affected from twisting while pressing buttons on the
flats. Appellant reported no other activities which involved the use of her neck, back, and shoulder.
In an April 8, 2016 statement, W.J. described appellant’s duties as a flat sorting machine
clerk. She explained that mail was automatically fed into three consoles. The clerk’s duties
entailed pushing the start button and watching the mail run, and then pushing the more paddle
4
The record before the Board contains no other information pertaining to appellant’s prior claim in OWCP File
No. xxxxxx604.

2

button to make sure the mail was tight and flowing automatically. The clerk was also required to
get the jams out of the machines, but could call maintenance for more difficult jams. An official
position description for a flat sorting machine operator was also attached.
In support of her claim, appellant submitted work restrictions dated July 1, 2015 through
April 27, 2016 from Dr. Andrew Tarleton, an orthopedic surgeon.
Appellant also submitted a December 3, 2015 medical report from Dr. Deborah Eisen, a
family medicine physician. Dr. Eisen reported that appellant presented on September 24, 2015
with complaints of unresolved neck and lower back pain radiating into the shoulders and lower
extremities. Appellant believed that her job was aggravating her medical conditions. She reported
working as an automation clerk at the employing establishment for 19 years. Appellant’s duties
involved placing trays of mail on machines for the mail to be fed through the machine and into
various bins. This action involved bending repeatedly to take mail out of the various containers
and placing them onto trays, and then lifting trays of mail weighing up to 30 pounds and placing
them onto machines. This required significant reaching as the machines and equipment were six
feet high.
Dr. Eisen discussed prior magnetic resonance imaging (MRI) scans and
electromyography (EMG) studies, including April 13, 2001, August 1, 2014, and July 15, 2015
lumbar spine MRI scans, August 15, 2014 and July 5, 2015 cervical spine MRI scans, and
June 15 and August 3, 2015 EMG studies.
Dr. Eisen summarized the cervical spine diagnostic reports. She reported that an
August 15, 2014 cervical spine MRI scan revealed disc bulges at C2-3 and C3-4, each of which
was impressing on the ventral surface of the thecal sac and approached the ventral margin on the
cervical spinal cord. It also revealed a disc herniation at C4-5 approaching the ventral surface of
the cervical spinal cord and a C5-6 posterior disc bulge approaching the ventral surface of the
cervical spinal cord. Appellant reported that the July 5, 2015 cervical spine MRI scan revealed
disc bulges at C2-3, C3-4, and C6-7, as well as disc herniations at C4-5 and C5-6. A June 15,
2015 EMG study revealed evidence of C7 radiculopathy.
Dr. Eisen further summarized diagnostic reports pertaining to the lumbar spine. She
reviewed an April 13, 2001 MRI scan of the lumbar spine which revealed loss of lumbar lordosis
with straightening of the curvature, mild grade 1 retrolisthesis of S1 under L5, and right paracentral
herniation which obliterated the right lateral recess and moderately narrowed the right neural
foramen. The August 1, 2014 lumbar spine MRI scan revealed slight disc bulge at L4-5, grade 1
spondylolisthesis with questionable spondylosis defects, bulging with right foraminal herniation
with mass effect upon the right S1, as well as compression of the right L5 nerve root with the
neural foramen. Appellant reported that the July 15, 2015 lumbar spine MRI scan was similar to
the August 1, 2014 study. She further reported that an August 3, 2015 EMG study revealed
evidence of bilateral lumbar radiculopathy, worse on the right side.
Dr. Eisen diagnosed: cervical radiculopathy at C7; disc bulge at C2-3, C3-4, and C6-7;
disc herniation at C4-5 and C5-6; lumbar radiculopathy at S1; acquired spondylolisthesis; disc
bulge at L4-5; and disc herniation with nerve root compression at L5-S1. She reported that MRI
scan comparisons revealed that the L4-5 disc was now impacted. The acquired spondylolisthesis
occurred over a period of time and would be consistent with appellant’s repetitive lifting and
bending duties. Dr. Eisen noted that appellant’s work involved repetitive bending and lifting of
mail weighing up to 30 pounds. She explained that, with the muscles of the neck being
3

overworked and overextended as described above, the cervical vertebrae would lose their normal
juxtaposition with one another. When this happened, there would be extra strain to the annular
fibers of the intervertebral disc. Due to the orientation of the annular fibers, this strain would allow
the nucleus pulposus to bulge or protrude. A bulging or protruding disc would decrease the
opening of the inter-vertebral foramen causing irritation to the associated nerve, and irritating the
nerve will cause it to become inflamed. The inflamed nerve root would then cause radiating pain
into the upper extremities. Dr. Eisen opined with a reasonable degree of medical certainty that the
above noted conditions as described were the direct result of the work appellant performed as an
automation clerk. This was because the repetitive reaching as described, to place mail onto the
employing establishment equipment, along with repetitive bending and lifting of mail appellant
had performed over the years, would affect the discs and tendons in her lower back and would
result in the above-diagnosed conditions. Dr. Eisen concluded that appellant could no longer work
with medium-strength restrictions, but could return to work with light-strength restrictions.
By letter dated May 3, 2016, the employing establishment controverted the claim. The
employing establishment asserted that appellant had been on light duty for a nonjob-related
condition since July 2015 for the very same conditions she was claiming on her current Form CA-2
(neck, back, shoulder, legs, and hands). The employing establishment reported that her job
consisted of pushing three start buttons on a console, moving the paddle to make sure the mail was
tight on the shelf, and then standing and watching the mail run through. If there was a jam,
appellant could fix it with her hand or call maintenance for the more difficult jams. The employing
establishment argued that at no time was she required to hit a button 180 times an hour (3 times a
minute) or 720 times each day. It further reported that appellant’s statement was contradictory as
she claimed that constant standing exacerbated her injury despite having been provided a chair
since 2015. The employing establishment argued that her duties did not require her to twist her
neck when reaching to hit a button on the machine, nor was she required to reach six feet high as
the trays were at waist level.
By development letter dated May 16, 2016, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. Appellant was advised of the type of medical and
factual evidence needed and was provided a questionnaire for completion. OWCP afforded her
30 days to submit the necessary evidence.
In a June 2, 2016 narrative statement, appellant responded to OWCP’s development
questionnaire. She addressed the employing establishment’s controversion of her claim and
explained that she worked full duty as a flat sorter machine clerk since 2007. In June 2015,
appellant began experiencing pain in her neck and back and was subsequently placed on light duty
beginning in July 2015. She reported that, in order to be able to work within her limitations, she
had to request light duty as a condition which was not considered job related unless approved by
OWCP. Appellant subsequently submitted a workers’ compensation claim after she was able to
get medical documentation. She reported that she was originally injured in 2001 and had returned
to full unrestricted duty in 2007. Appellant described her employment duties, noting that she was
provided work restrictions in July 2015 and was originally assigned to work with a straight back
chair for four hours and to stand for four hours. In December 2015, she underwent a functional
capacity evaluation and was provided greater restrictions. Appellant’s physician determined that
the four hours of standing was aggravating her condition and restricted her to eight hours of sitting
work. He further determined that appellant’s employment duties continued to aggravate her
back and shoulder and restricted her to lifting no more than five pounds. Appellant stated that she
4

provided MRI scan reports dating back to 2001 to show a comparison with her current 2015
studies.
In support of her occupational disease claim, appellant submitted August 1, 2014 and
July 15, 2015 MRI scans of the lumbar spine. She also submitted August 5, 2014 and July 5, 2015
cervical spine MRI scans, as well as June 15 and August 3, 2015 EMG reports.
By decision dated July 15, 2016, OWCP denied appellant’s claim finding that the medical
evidence of record failed to establish that her diagnosed conditions were causally related to the
accepted factors of her federal employment.
On August 3, 2016 appellant requested an oral hearing before a hearing representative with
OWCP’s Branch of Hearings and Review.
In a July 11, 2015 visit summary and a July 22, 2015 note, Dr. Tarleton reported that
appellant presented for back pain associated with her 2001 workers’ compensation injury. He
noted that she believed her conditions were work related and he provided her light-duty work
restrictions limiting her to four hours of standing daily. In a September 9, 2015 progress note,
Dr. Tarleton reported that appellant experienced increased pain in her neck, low back, right leg,
bilateral wrists, and right shoulder. In a November 4, 2015 note, he opined that her job was not
good for her, despite restrictions of four hours of standing, because she was experiencing pain in
multiple locations. Dr. Tarleton opined with a reasonable degree of medical certainty that
appellant’s job had caused and aggravated her current conditions. On March 30, 2016 he restricted
her to eight hours of sitting daily. In medical reports dated August 10 and October 5, 2016,
Dr. Tarleton documented treatment for appellant’s conditions and provided visit summaries from
July 1, 2015 through October 5, 2016. He diagnosed herniated thoracic nucleus pulposus,
cervicalgia, cervical radiculopathy, thoracic back pain, lumbago, lumbar radiculopathy, and
lumbar degenerative disc disease and opined that, all of her symptoms were related to her job
duties because when she was not working, her symptoms would go away.
In a July 30, 2014 medical report, Dr. David Zitner, a Board-certified orthopedic surgeon,
noted that appellant had been treated in 2001 for a work-related low back injury. He noted that
she developed chronic pain in her neck and had intermittent treatment over the years. Appellant
further had chronic back and occasional leg pain. Dr. Zitner noted that, one month prior, without
injury or change in activity, her back pain had worsened. He further reported that appellant
complained of chronic neck pain which was not part of her initial injury. Dr. Zitner reported that
there was never one specific injury or change in activity. He reviewed x-rays of the lumbar spine
which revealed mild degenerative changes and x-rays of the cervical spine which revealed
straightening and mild degenerative changes. Dr. Zitner diagnosed cervical radiculitis and
sciatica.
A hearing was held on March 22, 2017 where appellant testified that she had a prior workrelated back injury in 2001 and was subsequently released to full duty without restrictions. She
summarized her employment duties and asserted that, in 2014, she was clearing a jam from the
machine and twisted her neck. During that time, appellant also began to experience pain in her
back and shoulder. She noted that she did not file a claim in 2014 because she thought the pain
would go away. However, it continued to worsen and became so severe that appellant sought
medical treatment in 2015. Counsel argued that Dr. Eisen’s reports established her claim for a

5

work-related occupational injury and that review of diagnostic studies showed changes from 2014
to 2015 to establish a work-related worsening of her condition. The record was held open for 30
days.
By decision dated June 6, 2017, OWCP’s hearing representative denied modification of
the July 15, 2016 decision, finding that the evidence of record failed to establish that appellant’s
diagnosed medical conditions were causally related to the accepted factors of her federal
employment.
By letter dated January 11, 2018 appellant, through counsel, requested reconsideration of
the June 6, 2017 decision. Counsel noted submission of a January 4, 2018 medical report from
Dr. Eisen which provided a complete medical history explaining how appellant’s occupational
duties caused her injury.
In a January 4, 2018 addendum to her December 3, 2015 report, Dr. Eisen provided
additional discussion of appellant’s medical history. She reported that appellant had returned to
full unrestricted duty in 2007 working on an automation machine which required lifting trays of
mail weighing up to 30 pounds for approximately 15 minutes every hour. Appellant’s duties
further required her to take the mail out of bins and place them in trays weighing up to 30 pounds,
then reaching to put them in containers over her head approximately 30 minutes every hour. She
reported completing the above sequence for six to seven hours daily. In June 2014, appellant
experienced pain in her neck and back area. She was seen by Dr. Tarleton in July 2015, who
provided work restrictions of four hours of standing work on the same automation machine and
four hours of sitting work sorting mail. Dr. Eisen noted that OWCP requested review of
appellant’s medical history from 2001 to 2015. As such, she opined that there were cervical spine
changes as evidenced from the 2015 cervical spine MRI scan.
By decision dated March 30, 2018, OWCP denied modification of the June 6, 2017
decision, finding that the evidence of record failed to establish that appellant’s diagnosed medical
conditions were causally related to the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
5

Gary J. Watling, 52 ECAB 278 (2001).

6

Michael E. Smith, 50 ECAB 313 (1999).

6

condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.8 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
This medical opinion must include an accurate history of the employee’s employment injury and
must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.9
ANALYSIS
The Board finds that this case is not in posture for decision.
In medical reports dated December 3, 2015 and January 4, 2018, Dr. Eisen provided a
detailed medical history, physical examination findings, and review of diagnostic testing. She
diagnosed cervical radiculopathy at C7; disc bulge at C2-3, C3-4, and C6-7; disc herniation at
C4-5 and C5-6; lumbar radiculopathy at S1; acquired spondylolisthesis; disc bulge at L4-5; and
disc herniations with nerve root compression at L5-S1. Dr. Eisen opined that appellant’s
conditions were caused by her repetitive employment duties. The Board notes that, while none of
Dr. Eisen’s reports are completely rationalized, they are consistent in indicating that appellant
sustained an employment-related injury and are not contradicted by any substantial medical or
factual evidence of record.10
OWCP denied appellant’s occupational disease claim, finding that the medical evidence of
record provided support for a preexisting medical condition. The Board notes that the record
establishes a prior lumbar sprain in 2001 under OWCP File No. xxxxxx604 for which she was
placed on light duty, returning to full unrestricted duty sometime in 2007. In August 2014,
appellant underwent a cervical and lumbar MRI scan after complaints of chronic pain. OWCP
references her medical treatment in 2014 as presence of preexisting conditions, noting that her
Form CA-2 was not filed until April 7, 2016. The Board notes that appellant did not assert a
cervical injury in her prior OWCP claim and did not seek treatment for that condition until 2014.
Dr. Zitner’s July 30, 2014 note discussed appellant’s neck pain and noted that there was never a
specific injury or change in her activity to cause her complaints. Dr. Eisen discussed appellant’s
employment duties from 2007 to 2015 which she related to appellant’s cervical and lumbar

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

9

James Mack, 43 ECAB 321 (1991).

10

S.M., Docket No. 13-0534 (issued June 21, 2013); Frank B. Gilbreth, Docket No. 02-1310 (issued May 14, 2003).

7

condition. As an occupational injury11 is defined as a condition produced by the work environment
over a period longer than a single workday or shift, the existence of treatment in 2014 does not bar
appellant from having developed those cervical and lumbar conditions as a result of her regularly
assigned employment duties dating back to 2007. Moreover, there is no requirement that the
federal employment be the only cause of her injury. An employee is not required to prove that
occupational factors are the sole cause of appellant’s claimed condition.12 If work-related
exposures caused, aggravated, or accelerated her condition, she is entitled to compensation.13
Dr. Eisen identified new cervical injuries having developed since appellant’s August 15,
2014 cervical MRI scan as evidenced on her July 5, 2015 study.14 She provided sufficient
discussion of appellant’s employment duties and detailed the mechanism of injury for her cervical
and lumbar conditions. Dr. Eisen discussed appellant’s repetitive employment duties since 2007
as an automation clerk which involved placing trays of mail on machines bending repeatedly to
take mail out of various containers, lifting trays of mail weighing up to 30 pounds, and significant
reaching. She evaluated past diagnostic reports and explained that MRI scan comparisons revealed
that the L4-5 disc was now impacted. Dr. Eisen discussed the mechanism of injury and explained
that retrolisthesis was the result of an injury and an acquired spondylolisthesis occurs over a period
of time and would be consistent with appellant’s duties of repetitive bending and lifting mail
weighing up to 30 pounds. She further explained that, when the muscles of the neck are
overworked and overextended as described above, the cervical vertebrae lose their normal
juxtaposition with one another causing extra strain to the annular fibers of the intervertebral disc.
Due to the orientation of the annular fibers, this strain would allow the nucleus pulposus to bulge
or protrude which would decrease the opening of the inter-vertebral foramen causing irritation to
the associated nerve and an inflamed nerve root resulting in radiating pain to the upper extremities.
Dr. Eisen opined with a reasonable degree of medical certainty that the above stated conditions as
described were the direct result of the work appellant did as an automation clerk.
While Dr. Eisen did not fully describe the mechanism of injury pertaining to all of
appellant’s conditions, she provided a medical history and based her findings on diagnostic testing
and physical examination.15 She demonstrated an understanding of appellant’s employment duties
and discussed how these factors, as accepted by OWCP, caused or aggravated her conditions.
Additionally, Dr. Eisen’s opinion is not contradicted by any substantial medical or factual evidence
of record.16 Thus, the Board finds that the opinion of Dr. Eisen was supportive, bolstered by
objective findings, and based on a firm diagnosis and accurate history.17

11

20 C.F.R. § 10.5(q).

12

S.S., Docket No. 08-2386 (issued June 5, 2008). See also Willie J. Clements, 43 ECAB 244 (1991).

13

See Beth P. Chaput, 37 ECAB 158, 161 (1985).

14

J.L., Docket No. 11-0452 (issued November 25, 2011).

15

See P.K., Docket No. 08-2551 (issued June 2, 2009); see also Horace Langhorn, 29 ECAB 820 (1978).

16

L.R., Docket No. 12-0239 (issued August 17, 2012).

17

See L.D., Docket No. 19-1503 (issued April 15, 2010).

8

The Board thus finds that the medical evidence of record is sufficient to require further
development of the case record.18 It is well established that proceedings under FECA are not
adversarial in nature and while the claimant has the burden of proof to establish entitlement to
compensation, OWCP shares responsibility in the development of the evidence to see that justice
is done.19
The Board will remand the case for further development of the medical evidence.20 On
remand, OWCP should prepare a statement of accepted facts and refer appellant to an appropriate
Board-certified physician to obtain a rationalized opinion as to whether her cervical and lumbar
conditions are causally related to her federal employment duties, directly or through aggravation,
precipitation, or acceleration.21 Following this and any other further development deemed
necessary, OWCP shall issue an appropriate merit decision on her occupational disease claim.22
CONCLUSION
The Board finds that this case is not in posture for decision.

18

C.T., Docket No. 16-1222 (issued March 9, 2017).

19

Phillip L. Barnes, 55 ECAB 426 (2004); William J. Cantrell, 34 ECAB 1233 (1993); see also Virginia Richard,
claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); Dorothy L. Sidwell, 36 ECAB
699 (1985).
20

C.W., Docket No. 17-1293 (issued February 12, 2018).

21

P.A., Docket No. 09-0319 (issued November 23, 2009).

22
The Board notes that OWCP’s procedures provide that cases should be combined when correct adjudication of
the issues depends on frequent cross-referencing between files. Given that appellant’s February 7, 2001 traumatic
injury claim under OWCP File No. xxxxxx604 involves the same body part pertaining to the lumbar injuries alleged
in this claim, on remand OWCP should combine File Nos. xxxxxx604 and xxxxxx747.

9

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: March 6, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

